Exhibit Copano Energy, L.L.C. Long-Term Incentive Plan Grant of Unit Appreciation Rights Grantee: Grant Date: 1. Grant of Unit Appreciation Rights.Copano Energy, L.L.C. (the “Company”) hereby grants to you unit appreciation rights (“Unit Appreciation Rights”) that, upon exercise, will entitle you to receive the excess of the Fair Market Value of a Common Unit of Copano Energy, L.L.C (a “Unit”) on the exercise date over the exercise price set forth in Section 2 below, on the terms and conditions set forth herein and in the Amended and Restated Copano Energy, L.L.C. Long-Term Incentive Plan, as amended (the “Plan”), which is incorporated herein by reference as a part of this Agreement. This grant of Unit Appreciation Rights does not include a tandem grant of DERs. In the event of any conflict between the terms of this Agreement and the Plan, the Plan shall control.Capitalized terms used but not defined in this Agreement shall have the meaning attributed to such terms under the Plan, unless the context requires otherwise. 2. Exercise Price.The exercise price per Unit for the Unit Appreciation Rights shall be $, subject to adjustment as provided in the Plan. 3. Regular Vesting and Exercise of Unit Appreciation Rights.Subject to the further provisions of this Agreement, the Unit Appreciation Rights shall become vested in accordance with the following schedule: Vesting DateVested Portion With respect to each vested tranche of Unit Appreciation Rights, you will have from the date of vesting (the “Vesting Date”) until the March 15 following the calendar year of vesting to exercise such Unit Appreciation Rights. If on March 15 following the calendar year in which the Vesting Date occurs, the Fair Market Value per Unit is greater than the exercise price per Unit under this Agreement, the Company will exercise each vested and unexercised Unit Appreciation Right on your behalf. Any vested Unit Appreciation Rights that are not exercised by you (or the Company on your behalf) on or before the March 15 following the calendar year in which the Vesting Date occurs shall be forfeited. Page 1 of 5 Any exercise must be made by written notice to the Company at its principal executive office addressed to the attention of its Secretary (or such other officer or employee of the Company as the Company may designate from time to time) or through a Company approved brokerage system. 4.Events Occurring Prior to Regular Vesting. (a) Disability. If your employment with the Company and its Affiliates terminates by reason of a disability that entitles you to benefits under the Company or an Affiliate’s long-term disability plan, all unvested Unit Appreciation Rights to the extent not previously exercised or forfeited shall become fully vested and, subject to the further provisions of this Agreement, may be exercised from the date of such vesting until the March 15 following the calendar year of vesting. (b) Death.If you die while in the employ of the Company or an Affiliate, all unvested Unit Appreciation Rights to the extent not previously exercised or forfeited shall become fully vested and, subject to the further provisions of this Agreement, your estate (or the person who acquires the Unit Appreciation Rights by will or the laws of descent and distribution) may exercise the Unit Appreciation Rights from the date of such vesting until the March 15 following the calendar year of vesting. (c) Termination For Cause.If your employment with the Company and its Affiliates is terminated by the Company or an Affiliate for “Cause” (as determined by the Company or an Affiliate in accordance with its employment policies), the Unit Appreciation Rights, whether or not then vested, shall immediately cease to be exercisable upon such termination and shall be cancelled automatically without payment. (d) Other Terminations.If your employment with the Company and its Affiliates is terminated for any reason other than as provided in paragraphs 4(a), (b) and (c) above, the Unit Appreciation Rights, to the extent vested on the date of your termination, may be exercised, subject to the further provisions of this Agreement, for the three month period following your termination, but only as to the vested number of Unit Appreciation Rights, if any, that you were entitled to exercise hereunder as of the date your employment so terminates; provided however, in no event will such Unit Appreciation Rights be exercisable after the March 15 following the calendar year of your termination. (e) Copano Operations Ceases to be an Affiliate.If (i) Copano Operations ceases to be an Affiliate, (ii) you are an employee of Copano Operations on that date, and (iii) your employment is not transferred to the Company or an Affiliate, all unvested Unit Appreciation Rights to the extent not previously exercised or forfeited shall become fully vested as of the date Copano Operations ceases to be an Affiliate and, subject to the further provisions of this Agreement, may be exercised until the March 15 following the calendar year of vesting. Page 2 of 5 (f) Change of Control.The Unit Appreciation Rights shall become fully vested to the extent not previously exercised or forfeited upon a Change of Control provided you remain in employment with the Company as of such date and, notwithstanding any provision herein to the contrary, will be immediately exercisable from the date of such Change of Control through the March 15 following the calendar year of such vesting. For purposes of this Agreement, “employment with the Company” or being an “employee of the Company” shall include being an employee, consultant or director of the Company or an Affiliate. There is no minimum or maximum number of Unit Appreciation Rights that must be exercised.
